PER CURIAM.
On July 7, 2016, the defendant, William Rose, Sr., pled guilty to driving while intoxicated, fourth-offense. On September 7, 2016, he was sentenced to serve 22 years at hard labor. The defendant appealed his conviction and sentence to this court.
On August 9, 2017, this court stayed the appeal and remanded the case for an additional Boykin hearing.
*1237On May 25, 2018, during the pendency of his appeal, the defendant died. Defendant's counsel filed a motion to vacate the defendant's judgment of conviction and abate all proceedings in this prosecution from their inception.
The previously-issued stay is hereby lifted; and, in accordance with State v. Harvey , 94-0343 (La. 10/20/94), 644 So.2d 371 ; State v. Thom , 438 So.2d 208 (La. 1983) ; and State v. Hamilton , 370 So.2d 874 (La. 1979) ; the judgment of conviction is vacated, and all proceedings in this prosecution are abated from their inception.